ICJ_046_SouthWestAfrica_ETH_ZAF_1965-03-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 18 MARCH 1965

1965

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 18 MARS 1965
Official citation:
South West Africa, Order of 18 March 1965,
I.C.]. Reports 1965, p. 3.

Mode officiel de citation:
Sud-Ouest africain, ordonnance du 18 mars 1965,

C.I.J. Recueil 1965, p. 3.

 

Sales number 99 3
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1965

18 mars 1965 1965
Io Mars
Rôle général
nes 46 & 47

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE

Présenis: Sir Percy SPENDER, Président; M. WELLINGTON Koo,
Vice-Président ; MM. WINIARSKI, BADAWI, SPIROPOULOS,
sir Gerald Fitzmaurice, MM. Koretsky, TANAKA,
Jessup, MorELLi, FORSTER, Gros, juges; sir Louis
MBANEFO, M. VAN WYK, juges ad hoc; M. AQUARONE,
Greffier adjoint.

La COUR,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour,

Dans les instances introduites par requêtes du Gouvernement de
l'Ethiopie et du Gouvernement du Libéria contre le Gouvernement

de l'Afrique du Sud enregistrées au Greffe de la Cour le 4 novembre
1960, |

rend l'ordonnance suivante :

Vu la notification, faite par le défendeur à la Cour le 14 mars
1965, de son intention de présenter à la Cour une requête relative
à la composition de la Cour aux fins des affaires qui lui sont actuelle-
ment soumises ;

4
SUD-OUEST AFRICAIN (ORDONNANCE 18 Il 65) 4

Considérant que cette notification a été dûment communiquée
aux agents des demandeurs;

Considérant que, conformément aux termes de l’article 46 du
Statut de la Cour, la Cour a décidé d’entendre à huis clos les
observations des Parties sur la requête du défendeur concernant
la composition de la Cour;

Ayant entendu les observations des Parties au cours des audiences
tenues à huis clos les 15 et 16 mars 1965,

La Cour,

par huit voix contre six,
décide de ne pas faire droit a ladite requéte.

Fait en anglais et en francais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit mars mil neuf cent soixante-
cing, en quatre exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de Ethiopie, au Gouvernement du Libéria et au
Gouvernement de l'Afrique du Sud.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier adjoint,
(Signé) S. AQUARONE.
